Mr. Justice Sheldon delivered the opinion of the Court: The only question here presented is. whether, in the case of an appeal from the county court to the circuit court, under the “Act to increase the jurisdiction of county courts,” Laws 1871—2, p. 335, a party has a right to a trial de novo in the circuit court. The third section of the act provides as follows: “Appeals and writs of error shall be allowed from the final judgments of the county court, in cases under this act, to the circuit court, to be taken and tried in the same manner as is now or may hereafter be provided by law for appeals and writs of error from the circuit court to the Supreme Court.” We see no room for any question, under the above language. It is plain that the appeal is to be tried in the same manner as one from the circuit to the Supreme Court. As the latter only brings in review the decisions of the lower court, and a trial de novo on such appeal is unknown in practice, so must it be with an appeal from the county to the circuit court. Appellant was not entitled to a trial de novo in the circuit court. The judgment is affirmed. Judgment affirmed.